Citation Nr: 1128401	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to a compensable rating for pulmonary sarcoidosis prior to June 15, 2010.

2.  Entitlement to a rating greater than 10 percent for pulmonary sarcoidosis since June 15, 2010.

3.  Entitlement to an increased rating for bilateral flatfoot disability, evaluated as noncompensable prior to June 21, 2010 and 10 percent disabling thereafter.

4.  Entitlement to service connection for migraines, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In December 2007, the Veteran failed to report for a scheduled hearing before the Board.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

In November 2009, the Board remanded this case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

By rating action dated December 2010, the RO awarded a 10 percent rating for pulmonary sarcoidosis effective June 15, 2010.  The RO also awarded a 10 percent for bilateral flat foot effective June 21, 2010.  The Board has rephrased the issues listed on the title page to reflect that staged ratings have been assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  For the time period prior to June 15, 2010, the Veteran's history of sarcoidosis with chronic bronchitis was not manifested by sarcoidosis with pulmonary involvement and persistent symptoms requiring chronic low dose or intermittent corticosteroids, sarcoidosis with extra-pulmonary involvement, or chronic bronchitis with pulmonary function test (PFT) readings of 80 percent or less for forced expiratory volume in 1 second of (FEV-1), a ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC) or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

2.  For the time period since June 15, 2010, the Veteran's history of sarcoidosis with recurrent bronchitis has not been manifested by sarcoidosis with pulmonary involvement and persistent symptoms requiring chronic low dose or intermittent corticosteroids, sarcoidosis with extra-pulmonary involvement, or chronic bronchitis with PFT readings of 70 percent or less for FEV-1, FEV-1/FVC or DLCO (SB).

3.  For the entire appeal period, the Veteran's bilateral flat feet has been manifested by objective evidence of marked deformity (pronation) and inward bowing of the tendo achillis with pain and swelling on use, but absent characteristic callosities, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation; this disability more nearly approximates the criteria for severe bilateral flatfoot disability.

4.  The Veteran's current migraine headache disorder first manifested during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased (compensable) rating for pulmonary sarcoidosis prior to June 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.96, 4.97, Diagnostic Codes (DCs) 6600, 6846 (2010).

2.  The criteria for a rating greater than 10 percent for pulmonary sarcoidosis since June 15, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.96, 4.97, DCs 6600, 6846 (2010).

3.  The criteria for a 30 percent rating, but no higher, for bilateral flatfoot disability have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.71a, DC 5276 (2010).

4.  The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher disability ratings for his service-connected pulmonary sarcoidosis and bilateral flatfoot disability.  He also seeks to establish service connection for migraines, to include as secondary to service-connected disability.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) evidence of current chronic disability; (2) evidence of a service-connected disability; and (3) evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, a lay witness testimony in the form of opinions or inferences constitutes competent evidence when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue. Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education.

Sarcoidosis

The Veteran seeks a higher disability rating for his service-connected sarcoidosis.  Historically, the Veteran was diagnosed with pulmonary sarcoidosis in 1978 treated with Isoniazid (INH) and Prednisone therapy.  Following the cessation of treatment, the Veteran was seen for recurrent bouts of bronchitis.  An October 1996 examination found the Veteran's sarcoidosis to be clinically inactive with spirometry findings within normal limits.  Postservice, a January 1997 VA Compensation and Pension (C&P) examination report provided a diagnosis of sarcoidosis in remission.

By rating decision dated June 1997, the RO granted service connection for sarcoidosis and assigned an initial noncompensable rating.

In pertinent part, the Veteran filed his claim for an increased rating in April 2004.  By rating action dated December 2010, the RO awarded a 10 percent rating for pulmonary sarcoidosis effective June 15, 2010.  Thus, the Board has two separate issues for consideration at this time: 1) entitlement to a compensable rating for pulmonary sarcoidosis prior to June 15, 2010; and 2) entitlement to a rating greater than 10 percent for pulmonary sarcoidosis since June 15, 2010.

Pulmonary sarcoidosis is evaluated under DC 6846.  A noncompensable rating is assigned for chronic hilar adenopathy or stable lung infiltrates without symptoms or physiologic impairment.  38 C.F.R. § 4.97, DC 6846.  A 30 percent rating is assigned where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.

A Note that follows DC 6846 indicates that active disease or residuals of sarcoidosis may also be rated as chronic bronchitis under the provisions of DC 6600 (chronic bronchitis) or on the basis of extra-pulmonary involvement under the specific body system involved.  38 C.F.R. § 4.97, DC 6946.

Under DC 6600, a 10 percent rating is warranted for chronic bronchitis with PFT readings between 71 to 80 percent predicted for forced expiratory volume in 1 second of (FEV-1) or the ratio of forced expiratory volume in 1 second to forced vital capacity (FEV-1/FVC); or, a reading between 66 to 80 percent for Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  38 C.F.R. § 4.97, DC 6600. 

A 30 percent rating is warranted for PFT readings of an FEV-1 between 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 predicted; or, DLCO (SB) of 56 to 65 percent predicted.  Id.

Notably, VA evaluates PFT results based upon post-bronchodilation results which help to ensure consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).  VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006, to clarify the use of PFTs in evaluating respiratory conditions.  See 71 Fed. Reg. 52457-01 (Sept. 6, 2006).  A new paragraph (d) to 38 C.F.R. § 4.96, titled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  In general, PFTs are required to evaluate respiratory conditions except in certain situations.  If a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO(SB) test would not be useful or valid in a particular case.

When the PFTs are not consistent with clinical findings, evaluation should generally be based on the PFTs.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes with some exceptions; when evaluating based on PFTs.  Post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, then the pre-bronchodilator values should be used for rating purposes.  When the results of different PFTs (FEV-1, FVC, etc.) are disparate, the test result that the examiner states most accurately reflects the level of disability should be used for evaluation, and if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

In issuing the final rule for section (d) above, VA noted that the regulations did not require that a maximum exercise capacity test be conducted in any case.  Notably, VA stated that the test was not routinely conducted and not even available in some medical facilities.  Rather, the standard of measure could provide an alternative to an increased rating if already available of record.  71 Fed. Reg. at 52458.

The Board notes that the Veteran is also service-connected for allergic rhinitis, evaluated as noncompensable.  The criteria for evaluating this separate disorder, involving polyps and nasal obstruction, are not before the Board at this time.  See generally 38 C.F.R. § 4.97, DC 6522.

The Board further notes that the Veteran has generally alleged current sarcoidosis residuals involving various skin disorders and bodily symptoms, such as arthralgia, fevers, dry mouth, fatigue and sensory abnormalities which were addressed in a final RO rating decision dated August 2005.  These issues, therefore, are not for consideration in adjudicating the increased rating claim.

i.  Time period prior to June 15, 2010

Applying the criteria to the facts of this case, the Board finds that the criteria for a compensable rating for service-connected pulmonary sarcoidosis were not met for any period of time prior to June 15, 2010.  In this respect, the credible lay and medical evidence demonstrates that the Veteran's history of sarcoidosis with recurrent bronchitis was not manifested by pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids, sarcoidosis with extra-pulmonary involvement, or chronic bronchitis with PFT readings of 80 percent or less for FEV-1, FEV-1/FVC or DLCO (SB).

As noted above, the Veteran filed his claim for an increased rating in April 2004.  Notably, a PFT study in November 2002 demonstrated post-bronchodilator readings of an FEV-1 of 109 percent predicted and an FEV-1/FVC of 116 percent predicted.  Multiple chest X-ray examinations reported increased interstitial prominence bilaterally which remained unchanged.  A November 2003 private examination report attributed the Veteran's dyspnea as likely secondary to allergens.  At that time, the Veteran was diagnosed with bronchitis treated with Prednisone and Humibid.

On VA C&P examination in August 2004, the Veteran primarily reported intermittent production of white phlegm.  He had a bout of acute bronchitis in April 2003 requiring treatment with Prednisone, Tessalon Perles, and nebulizer treatments with Atrovent and Flovent.  He further reported flares of dyspnea with increased smog warnings and during an episode of wild fires the previous year.  He denied current treatment or symptoms such as fever, chills, night sweats, weight fluctuation or hemoptysis.  

On examination, the Veteran presented as well-developed and well-nourished.  He spoke in full sentences and did not use accessory muscles of respiration.  A chest X-ray was unremarkable.  PFTs demonstrated an FEV-1 of 106 percent predicted, an FEV-1/FVC of 81 percent predicted and a DLCO of 124 percent predicted.  These were pre-bronchodilator readings, and post-bronchodilator readings were not obtained.  The examiner offered a diagnosis of history of sarcoidosis.

Overall, the August 2004 VA C&P examination report provides strong probative evidence against this claim, as it fails to show active pulmonary sarcoidosis with persistent symptoms requiring chronic low dose or intermittent corticosteroids, sarcoidosis with extra-pulmonary involvement, or PFT readings of 80 percent or less for FEV-1, FEV-1/FVC or DLCO (SB).  

Thereafter, the Veteran's private clinical records reflect treatment for bronchitis in October 2004 with a Z-pack and Proventil inhaler.

In a statement received in December 2004, the Veteran reported two episodes of bronchitis within the past year.  He further alleged the manifestation of additional sarcoidosis symptomatology such as skin lesions, skin rashes, granulomatous, Erythema nodosum, migraine headaches, fevers, night sweats, shortness of breath, dry mouth, fatigue, joint stiffness (arthritis) and sensory losses.  He stated that sarcoidosis is a multi-system disease that produced inflammation or swelling of the tissues in any part of the body, to include the lymph nodes, lungs, liver, eyes, skin, joints, kidney, heart, brain, salivary glands, nervous system and other tissue.  At that time, the Veteran submitted medical articles which described typical sarcoid lesions as well as Erythema nodosum.

In a statement dated April 2005, the Veteran reported that common colds were turning into bouts of bronchitis, and that he was missing more time off from work to recover. 

A May 2005 VA C&P sinus examination report diagnosed the Veteran with allergic rhinitis.  A sinus X-ray was normal.

The Veteran was afforded additional VA C&P examination in July 2005.  At that time, the Veteran described a vague sense of dyspnea since the onset of sarcoidosis which had not progressed.  He reported becoming somewhat dyspneic with overexertion, although he took daily walks for 11/2 miles at a moderate pace.  He denied periods of incapacitation but reported missing work as a result of bronchitis.  The Veteran also voiced multiple additional complaints which he attributed to sarcoidosis, to include arthritic symptoms, night sweats, dry mouth, fatigue, sensory loss, and skin problems.  Following examination, the VA examiner provided the following diagnoses:

1.  Sarcoidosis, diagnosed while in the service.  There is no clear indication of extra pulmonary manifestations of this disease.

2.  The [V]eteran's arthritis and joint pain, primarily in his hands and knees, is less likely as not related to his sarcoid condition, since his sarcoid disease is quiescent.  He does have some subjective shortness of breath, but his pulmonary function tests have been normal with a normal DLCO.

3.  His dry mouth symptoms are related to his allergic rhinitis.

4.  He does not have any clear history of fatigue.  He has no documented history of fevers, but does have occasional night sweats, and the night sweats are as likely as not attributed to his sarcoid since they have been ongoing since the 1970s.

5.  He does not have any documentation of erythema nodosum.  His other skin lesions are less likely as not related to his sarcoid disease given that in most cases a clear etiology for these rashes has been found that is unrelated to sarcoid and also given that his sarcoid disease has been quiescent.

6.  His sensory loss in his fingers is not caused by sarcoid.  These conditions are also not aggravated by the presence of sarcoidosis.

Overall, the credible evidence in the form of the Veteran's statements, clinical records, and the report of VA examination in July 2005 provide strong evidence against a compensable rating for the Veteran's history of sarcoidosis with bronchitis as they fail to show sarcoidosis with pulmonary involvement and persistent symptoms requiring chronic low dose or intermittent corticosteroids, sarcoidosis with extra-pulmonary involvement, or chronic bronchitis with PFT readings of 80 percent or less for FEV-1, FEV-1/FVC or DLCO (SB).

As noted above, a final RO rating decision dated August 2005 denied service connection claims for the Veteran's claimed sarcoid symptomatology of multiple skin disorders, fevers, night sweats, shortness of breath, dry mouth, fatigue, joint stiffness (arthritis) and sensory losses.  Thus, these issues are not for consideration in this claim.

In any event, the Board finds that the opinion of the July 2005 VA examiner who found no active evidence of sarcoidosis greatly outweighs the Veteran's own opinion regarding the nature and etiology of his various joint, skin and sensory complaints.  In this respect, the VA examiner clearly possesses greater expertise and training than the Veteran in evaluating active sarcoidosis and its residuals.  

The Board has also reviewed the treatise material articles, but those records are of limited probative value as they do not speak to the specific facts of this case.  To the extent these documents have probative value, they are greatly outweighed by the opinion of the July 2005 VA examiner who has knowledge of those general medical principles but determined that the Veteran himself does not manifest such findings.

Thereafter, in November 2005, the Veteran received private treatment for acute bronchitis with a Z-pack #6 tablet and Proventil inhaler.  Later that month, a VA pulmonary consultation noted the Veteran's history of frequent colds characterized by cough productive of clear to brown sputum, postnasal drip, and wheezing with dyspnea.  The Veteran, who was usually treated with Azithromycin, Prednisone burst/tapers, Albuterol and Fluticasone, usually recovered in about 7 days.  His recent episode appeared to be resolving.  The Veteran described dyspnea and wheezing which prevented sustained exercise.  

Following examination the Veteran was given an assessment of probable sarcoidosis, quiescent.  The Veteran was prescribed Albuterol as needed (prn) as well as a trial of Flunisolide.  An X-ray examination was interpreted as showing no overt changes with mild diffuse reticulonodular disease and generous hilar areas with possible hilar adenopathy.  A PFT demonstrated an FEV-1 of 80 percent, an FVC of 84 percent, and FEV1/FVC of 77 percent.

A May 2006 private examination report reflected an assessment that the Veteran did not have pulmonary symptoms (sx's).

At an RO hearing in June 2006, the Veteran testified to approximately 4 bronchitis episodes over the last three years.  He had taken approximately 20 tablets of Prednisone with the episodes.  He coughed up a white, cloudy sputum on a regular basis, particularly at the end of the day.  He attributed additional symptomatology, such as headaches, night sweats, increased heart rate and dyspnea episodes.

In June 2006, the Veteran submitted additional medical treatise information in support of his claim.  These articles indicated that sarcoidosis symptoms included general discomfort, uneasiness or ill feeling (malaise), fever, shortness of breath, cough, skin lesions, skin rash, headache, visual changes, neurologic changes, enlarged lymph glands (armpit lump), enlarged liver, enlarged spleen, dry mouth, fatigue, weight loss, wheezing, hoarseness, dry cough with phlegm, chest pain and tightness in chest.  Additional potential symptoms included lupus pernio, painful nodules, loss of sensation, and headache.

An August 2006 private pulmonary consultation report included the Veteran's history of intermittent treatment for sarcoidosis in the 1970's and 1980s, often being on high dose prednisone of 40 to 60 mg per day.  However, the examiner noted that it was unclear when the sarcoid exacerbations occurred, the actual steroid dosing and the chronicity of the steroids.  On physical examination, the Veteran had an oxygen (O2) saturation of 98 percent and clear lungs.  The examiner offered an assessment of history of stage 2 sarcoidosis with chronic steroid use for many years, as high as 40 to 60 mg., and history of recurring bronchitis.

An October 2006 VA pulmonary consultation noted the Veteran's two week history of moderate cough with brownish sputum.  Examination resulted in an assessment of upper respiratory infection (URI) with evidence of otitis.  A PFT demonstrated an FEV/FVC of 77 percent.  The Veteran was prescribed a 10-day course of antibiotics.

An October 2006 digestive disease consultation report included the Veteran's report of twice a year attacks of bronchitis.

Private pulmonary examination reports dated in January and February 2007 note that the Veteran's sarcoid was clinically inactive.  However, it was indicated that the Veteran's bronchitis symptoms were likely related to bronchiectasis and interstitial lung disease.  An August 2007 record noted that CT scan demonstrated ILD changes but that the Veteran was otherwise asymptomatic.  His brief episodes of inspiratory difficulties were reported as "likely unrelated to sarcoid."

Thereafter, a September 2007 VA pulmonary consultation included the Veteran's report of approximately two episodes of bronchitis per year.  He used Albuterol approximately 4 times per year.  The examiner noted an assessment of sarcoidosis "symptomatic in joints yet lungs fairly asymptomatic recently."

Private medical records reflect treatment for URI symptoms in January 2008 with Duratuss tablets, Tessalon, and Azithromycin.  A September 2009 evaluation resulted in an assessment of stable sarcoidosis with normal PFTs.  At that time, a PFT demonstrated an FVC of 109 percent predicted and an FEV-1/FVC of 110 percent predicted.  A PFT conducted the month prior demonstrated an FVC of 109 percent predicted and an FEV-1/FVC of 108 percent predicted.  The Veteran was treated for viral syndrome in October 2009.  A January 2010 evaluation found that X-ray examination demonstrated no progressive changes of the past 5 years, indicating that no further treatment was warranted.

Overall, the credible evidence in the form of the Veteran's statements, and clinical records provide strong evidence against a compensable rating for history of sarcoidosis with bronchitis as it they fail to show sarcoidosis with pulmonary involvement and persistent symptoms requiring chronic low dose or intermittent corticosteroids, or sarcoidosis with extra-pulmonary involvement.

Again, the Board acknowledges the Veteran's belief that he manifests extra-pulmonary symptoms of sarcoidosis resulting in multiple skin, joint and sensory complaints.  However, the Veteran's own treating VA and private physicians failed to find active sarcoidosis.  The opinions of these examiners, who have specialized training and expertise to evaluate sarcoidosis residuals based upon physical examination, PFT and radiographic examination, greatly outweigh the lay opinion offered by the Veteran.

Notably, the record does include PFT readings in November 2005 and October 2006 which would appear to minimally meet the criteria for a 10 percent rating under DC 6600.  However, these readings may not be used for compensation purposes as they are not post-bronchodilator readings required by VA to ensure consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996).  

The Board further finds that the Veteran does not meet any of the exceptions set forth in 38 C.F.R. § 4.96(d) for abandoning use of PFT results.  To the extent that such readings offer any evidentiary value, they are greatly outweighed by subsequent PFT examination in June 2010 which failed to show even compensable breathing impairment by PFT testing.



ii.  Time period since June 15, 2010

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent for service-connected pulmonary sarcoidosis have not been met for any period of time since June 15, 2010.  In this respect, the credible lay and medical evidence shows that the Veteran's history of sarcoidosis with recurrent bronchitis has not been manifested by pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids, sarcoidosis with extra-pulmonary involvement, or chronic bronchitis with PFT readings of 70 percent or less for FEV-1, FEV-1/FVC or DLCO (SB).

The Veteran underwent additional VA C&P examination on June 15, 2010.  At this time, the Veteran reported a history of non-productive cough with clear sputum which occurred one or several times daily.  He further reported night sweats.  Examination showed no abnormal physical findings absent evidence of cor pulmonale, pulmonary hypertension, and right ventricular hypertrophy (RVH).  PFT demonstrated an FEV-1 of 121 percent predicted, an FEV-1/FVC of 110 predicted, and a DLCO (SB) of 95 percent predicted. 

Notably, the RO has determined that the criteria for a 10 percent rating has been met on a finding of fact that PFT testing demonstrated an FEV-1/FVC of 71.63 percent predicted.  This actually represents a factual error when reading the PFT report.  In this respect, the Veteran had a pre-bronchodilator result of 78.69 which was 110 percent of the predicted value of 71.63.

At this juncture, the Board must only address the Veteran's entitlement to a rating greater than 10 percent based on the PFT results.  Clearly, the Veteran does not meet the criteria for sarcoidosis with pulmonary involvement with persistent symptoms requiring chronic low dose or intermittent corticosteroids, sarcoidosis with extra-pulmonary involvement, or chronic bronchitis with PFT readings of 70 percent or less for FEV-1, FEV-1/FVC or DLCO (SB).

In so deciding, the Board has considered whether a 10 percent rating could be assigned for an earlier point in time prior to June 15, 2010.  As held above, the Board finds that the RO erred in the interpretation of the PFT report and erroneously assigned a 10 percent rating when those criteria were not met.  The Board finds no credible lay or medical evidence which would warrant an earlier effective date of award (as addressed in the prior section in more detail).

In sum, the Board finds that the preponderance of the evidence is against the claims of 1) entitlement to a compensable rating for pulmonary sarcoidosis prior to June 15, 2010; and 2) entitlement to a rating greater than 10 percent for pulmonary sarcoidosis since June 15, 2010.  The benefit of the doubt rule, therefore, does not apply.  See also Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply when preponderance of evidence is against claim).  As such, the claims must be denied.

Bilateral pes planus

Historically, a June 1997 RO rating decision granted service connection for bilateral flat feet and assigned an initial noncompensable rating.  The Veteran filed his claim for an increased rating in April 2004.  By rating action dated December 2010, the RO awarded a 10 percent rating for bilateral flat foot effective June 21, 2010.

An acquired flatfoot disability is evaluated under DC 5276.  Under this diagnostic code, a noncompensable rating is warranted for a mild disability with symptoms relieved by built-up shoe or arch support.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.

A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating if bilateral.  Id.

For reference purposes, the Schedule for Rating Disabilities defines full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

Applying the criteria to the facts of this case, the Board finds that the criteria for a 30 percent rating, but no higher, for bilateral flatfoot have been met for the entire appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran's bilateral flat feet disability has been manifested by objective evidence of marked deformity (pronation) and inward bowing of the tendo achillis with pain and swelling on use, but absent characteristic callosities, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo achillis on manipulation; this disability more nearly approximates the criteria for severe bilateral flatfoot disability.

As noted above, the Veteran filed an application for an increased rating in April 2004.  The Board notes that a November 2002 private clinical record noted that the Veteran's feet pronated "very severely in gait," otherwise described as very severe hyperpronation.

Overall, the November 2002 private clinical record provides evidence in support of this claim, as it clinically describes a marked deformity (pronation) bilaterally which supports the criteria for a 30 percent rating under DC 5276.

On VA C&P examination in August 2004, the Veteran complained of chronic bilateral foot pain at the soles of his feet, equal bilaterally, brought on by standing.  He worked with the postal service where he stood for 8 hours per day.  He further described flare-ups of disability which occurred every two to three weeks for a few hours in duration.  The Veteran denied any loss of work time or loss of function during flare-ups.  He did not use corrective shoes or assistive ambulatory devices.  

On examination, the right foot demonstrated dorsiflexion to 20 degrees actively and 25 degrees passively; plantar flexion to 45 degrees actively and passively; inversion to 30 degrees actively and passively; eversion to 10 degrees actively and 20 degrees passively; abduction to 10 degrees actively and 15 degrees passively; and adduction to 10 degrees actively and 15 degrees passively.  Foot strength against resistance of dorsiflexion, plantar flexion and great toe resistance was 5/5.  There was no pain on motion of the foot, but there was discomfort along the medial plantar surface of the midfoot with a markedly decreased longitudinal arch and hypertrophic skin over the plantar aspect of the heel.  There was no callous present.  The Achilles tendon, which was midline with weightbearing and nonweightbearing, did not demonstrate deformity or discomfort with palpation.

On examination, the left foot demonstrated dorsiflexion to 20 degrees actively and 25 degrees passively; plantar flexion to 45 degrees actively and passively; inversion to 30 degrees actively and passively; eversion to 10 degrees actively and 20 degrees passively; abduction to 10 degrees actively and 15 degrees passively; and adduction to 10 degrees actively and 15 degrees passively.  Foot strength against resistance of dorsiflexion, plantar flexion and great toe resistance was 5/5.  There was no pain on motion of the foot, but there was discomfort along the medial plantar surface of the midfoot with a markedly decreased longitudinal arch and hypertrophic skin over the plantar aspect of the heel.  There was no callous present.  The Achilles tendon, which was midline with weightbearing and nonweightbearing, did not demonstrate deformity or discomfort with palpation.

Overall, the Veteran had a normal gait without an apparent imbalance with standing or walking.  He stood erect with good posture, and could rise on his toes and heels without difficulty.  X-ray examination showed slight hallux valgus deformity involving the 1st metatarsal phalangeal joints.  The examiner diagnosed bilateral pes planus.

Overall, the August 2004 VA C&P examination report provides evidence in support of a claim for a compensable rating, as it clinically describes markedly decreased longitudinal arches (marked deformity) which is consistent with a 30 percent rating under DC 5276 as well as bilateral discomfort along the medial plantar surface of the midfoot (pain on use of the feet) which is consistent with a 10 percent rating under DC 5276. 

At an RO hearing in June 2006, the Veteran testified to wearing foot inserts to ameliorate his bilateral foot symptoms.  Nonetheless, the Veteran described having to walk sideways to accommodate his bilateral foot pain.  He also shuffled his feet to avoid standing in one place.  He was unable to walk around with bare feet.  He did not miss any time from work due to his bilateral foot disability, but noted his work conditions involved standing on a concrete surface.

Overall, the Veteran's June 2006 testimony provides evidence in support of a claim for a compensable rating, as it includes lay description of pain on use of the feet. 

An October 2007 VA clinical record observed that the Veteran had a normal (nl) gait.

The Veteran underwent additional VA C&P examination on June 21, 2010.  At this time, the Veteran reported pain and swelling in the plantar arches while walking and standing.  He further described experiencing a searing pain in the feet after walking for a long-time on concrete floors.  The Veteran reported that his disability had become progressively worse with partial relief of symptoms with elevation and heat therapy.  He could walk more than 1/4 mile but less than 1 mile.  He used over-the-counter (OTC) orthotic inserts. 

On examination, the Veteran's right foot showed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Achilles demonstrated was normal nonweightbearing, but showed inward bowing with weightbearing that was correctable with manipulation and absent pain or spasm on manipulation.  There was no malalignment of the forefoot or midfoot.  Pronation was described as mild.  The arch was present on non-weight bearing, but was not present on weight bearing absent pain on manipulation.  There was a 5 degree valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  There was a 4 degree left heel valgus correctable by manipulation with weight bearing line over the great toe.  There was no atrophy of the foot.  The Veteran's gait was normal.

The Veteran's left foot showed no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Achilles demonstrated was normal nonweightbearing, but showed inward bowing with weightbearing that was correctable with manipulation and absent pain or spasm on manipulation.  There was no malalignment of the forefoot or midfoot.  Pronation was described as mild.  The arch was present on non-weight bearing, but was not present on weight bearing absent pain on manipulation.  There was a 5 degree valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  There was a 4 degree left heel valgus correctable by manipulation with weight bearing line over the great toe.  There was no atrophy of the foot.

Overall, the VA examiner diagnosed bilateral pes planus having significant effects on occupational activities due to decreased mobility and pain, which include severe limitations on sports activities, moderate limitations for exercise, mild limitations for recreation and no limitations for chores, traveling, feeding, bathing, dressing, toileting, grooming and driving.  The examiner stated that no range of motion or joint function was not additionally limited by pain, fatigue, weakness, lack of endurance following repetitive use. 

Overall, the June 2010 VA C&P examination provides evidence in support of a compensable rating, as it clinically describes inward bowing of the Achilles tendon with weightbearing which is a finding supporting a 10 percent rating under DC 5276.

As instructed in 38 C.F.R. § 4.2, the Board must be cognizant that different examiners may not describe the same disability features in the same language.  This is particularly true in cases where more subjective terminology, such as "mild," "moderate," and "severe" are used to describe clinical findings.  As such, it is the responsibility of the Board to interpret the reports of examination in light of the whole evidentiary record, reconciling the various reports into a consistent disability picture.  38 C.F.R. § 4.2.

Historically, the Board does not find any lay or medical evidence suggesting that the Veteran's disability picture significantly changed for any time during the appeal period.  While the Veteran's pain complaints may have increased, the overall clinical findings do not demonstrate any appreciable change.  To the contrary, the earlier findings seem to describe a greater level of disability than the most recent VA examination.

The evidence in this case includes a private clinical description of "severe" pronation upon walking while an August 2004 VA C&P examination described markedly decreased longitudinal arches.  The Veteran's descriptions of pain on use with occasional swelling are deemed credible and consistent with the entire evidentiary record.  These factors tend to support a 30 percent rating under DC 5276.  

The most recent VA examination in June 2010 described inward bowing of the Achilles tendons with weight bearing, which is part of the criteria supporting a 10 percent rating under DC 5276.  However, the descriptive language used by this examiner is not consistent with a finding of marked deformity with pronation or abduction (although it does describe the loss of arches with weightbearing).

In light of the above, the Board reconciles the varying clinical descriptions in a light most favorable to the Veteran and finds that his bilateral foot disability more nearly approximates the criteria for a 30 percent rating under DC 5276 due to objective evidence of marked deformity (pronation) and inward bowing of the tendo achillis with pain and swelling on use.  This rating also contemplates the Veteran's report of functional impairment on use of the feet.  38 C.F.R. §§ 4.40 and 4.45.  Thus, a 30 percent evaluation is warranted for the entire appeal period.

However, the criteria for a rating greater than 30 percent for bilateral foot disability have not been met for any time during the appeal period.  In this respect, the clinical findings have not demonstrated extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation.  As held above, the Board has considered the Veteran's report of functional impairment on use of the feet as supporting the 30 percent rating with use of the approximating principles.

Notably, the Veteran himself does not appear to describe the aspects of disability supporting a 60 percent rating.  To the extent that his arguments and statements could be construed as describing these elements of disability, the Board finds that the clinical descriptions of these factors greatly outweigh the lay descriptions, as the private and VA physicians have greater expertise and training than the Veteran in evaluating and describing these aspects of bilateral pes planus disability.

In sum, the Board finds that the criteria for a 30 percent rating, but no higher, for bilateral foot disability have been met for the entire appeal period.  In so deciding, the Board has applied the approximating principles of 38 C.F.R. § 4.7 as well as the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) in favor of the Veteran.  However, the preponderance of the evidence is against a higher rating still.  There is no further basis for application of the benefit of the doubt.

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With respect to the sarcoidosis claim, the Board has found that the credible evidence demonstrates that the Veteran's sarcoidosis itself has been quiescent absent extra-pulmonary involvement (despite the Veteran's allegations to the contrary).  Again, the Board must reiterate that the RO has issued a final rating action which addressed these complaints in service connection denials.  The Board has no jurisdiction to address these matters in this case.

However, the record does demonstrate recurrent bouts of bronchitis which, according to the Veteran, results in less than one week of missed work per year.  This type of symptomatology is specifically considered under the criteria of both DC 6846 (pulmonary sarcoidosis) and DC 6600 (chronic bronchitis).  Notably, VA's Schedule of Ratings contemplates loss of working time commensurate with the varying degrees of disability ratings assigned.  38 C.F.R. § 4.2.  

Overall, the Board finds that all aspects of the Veteran's history of sarcoidosis with chronic bronchitis are adequately encompassed in the assigned schedular ratings.  The Board finds no credible and competent evidence demonstrating unusual aspects of this disability not addressed in the schedular criteria.

With respect to the Veteran's pes planus disability, the Veteran reports symptoms of pain, tenderness and swelling on use which is specifically addressed in the schedular criteria of DC 5276.  In assigning a 30 percent rating, the Board applied the principles of 38 C.F.R. § 4.7 in favor of the Veteran, which recognizes that the Veteran does not meet all of the criteria for a 30 percent rating but has some features of this level of disability which may be determined to more nearly approximate the level of disability.  The Board finds no credible and competent evidence demonstrating unusual aspects of this disability not contemplated in this approximated award of disability benefits.

As the assigned schedular evaluations are adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008). 

Migraine

The Veteran's STRs reflect brief treatment for migraine headache in November 1978.  The Veteran reported frequent or severe headaches on an August 1993 physical examination, but no further details were provided.  Post-service, the Veteran reported weekly headaches in conjunction for an allergy evaluation in January 1999, was diagnosed with sinus headaches in November 1998, and reported a history of migraines in May 2004.

As a result of this history, the Veteran was afforded VA neurologic examination in June 2010.  At that time, the Veteran reported recurrent headache symptoms since 1978, which he described as diffuse, pressure-like headaches associated with photophobia and nausea.  These headaches, which occurred once every three months, were prostrating in nature and triggered by events such as strenuous physical activity, heat and dehydration.

Based upon the history provided by the Veteran and review of the claims folder, the June 2010 VA examiner provided opinion (located in an addendum to the report dated September 2010) that the Veteran's current headaches are at least as likely as not the headaches demonstrated during service due to the age of onset and migrainous characteristics.

The RO has denied this claim on a factual determination that the record failed to demonstrate continuity of headache symptomatology since service, which rendered the June 2010 VA examiner opinion invalid.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  While the RO correctly noted a lack of documentary evidence, the RO did not provide sufficient reasons for rejecting the credibility of the Veteran's reports of recurrent headaches since service.

The RO also determined that the VA examiner did not address the relationship between the Veteran's history of rhinitis with headaches.  With respect to this reason for denial, it is unclear why the RO did not return the VA examination report for clarification.  See 38 C.F.R. § 4.2 (a rating specialist must return a VA examination report as inadequate when a diagnosis is not supported by the findings on the examination report or if the examination report does not contain sufficient detail).

In any event, the Board is not bound by factual findings of the RO.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009).  After review of the entire evidentiary record, the Board first finds that the Veteran is clearly competent to describe recurrent headache symptomatology since service.  See Barr, 21 Vet. App. 303 (2007); Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  The issue, therefore, concerns whether this lay report of symptomatology is credible.  

The record demonstrates that the Veteran was treated for migraine headaches in November 1978 and reported frequent or severe headaches during an August 1993 physical examination.  Relatively contemporaneous in time to service discharge, the Veteran again reported headaches.  Overall, the Board finds no significant reason to doubt the veracity of the Veteran's report of recurrent headache symptoms since service.  

In this regard, the undersigned must note that the Board's grant of the Veteran's claims are based, in great part, on the credibility the Board has placed in his statements.  In the future, if there are any indications that the Veteran has been less than forthcoming, or is someone exaggerating his complaints in order to obtain additional VA compensation, such a finding would have a significant impact on all the claims the Veteran has filed, and could file, with the VA.     

In any event, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has experienced recurrent headaches since service which, according to the June 2010 VA examiner, are migraine headaches that first manifested during service.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  The claim, therefore, is granted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

With respect to the migraine headache claim, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran filed his increased rating claims in April 2004.  A pre-adjudicatory RO letter dated July 2004 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim as well as the relative duties upon himself and VA in developing the claim.  This letter substantially complied with the generic type of notice required in this case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs and those private clinical records which the Veteran has both identified and authorized VA to obtain on his behalf.  As the Board has no information that relevant Social Security Administration disability benefit records exist, there is no duty to assist in obtaining these types of records.  See generally Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

The Veteran was last afforded VA examinations to evaluate the current severity of his bilateral foot and sarcoidosis disabilities in June 2010.  These examination reports provide all findings necessary to decide these claims and substantially comply with the Board's November 2009 remand directives.  The Board acknowledges that the June 2010 VA examination only reported pre-bronchodilator findings.  As these findings are known to be greater than the medicated post-bronchodilator findings, the Board finds that no prejudice has accrued to the Veteran by failing to obtain post-bronchodilator findings, particularly when the RO has afforded the Veteran a 10 percent rating based upon a mistaken reading of PFT results which are far from supporting such a rating.

Since these last VA examinations, the lay or medical evidence does not suggest an increased severity of symptoms to the extent that a higher schedular rating for sarcoidosis or bilateral foot disability may still be possible.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The claim of entitlement to a compensable rating for pulmonary sarcoidosis prior to June 15, 2010 is denied.

The claim of entitlement to a rating greater than 10 percent for pulmonary sarcoidosis since June 15, 2010 is denied.

A 30 percent rating for bilateral flatfoot disability is granted.

Service connection for migraines is granted.




____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


